EXHIBIT 10.52

ASSIGNMENT OF ASSET PURCHASE AGREEMENT

 

This Assignment of Agreement of Purchase and Sale (the “Assignment”) is entered
into on or as of December 5, 2019. The parties to this Assignment are Lodging
Fund REIT III OP, LP, a Delaware limited partnership (the “Assignor”), LF3
Lubbock Expo, LLC a Delaware limited liability company, and LF3 Lubbock Expo
TRS, LLC, a Delaware limited liability company (collectively, the “Assignee”);
all entities have an address of 1635 43rd Street South, Suite 305, Fargo, North
Dakota 58103.

 

INTRODUCTORY STATEMENTS

 

A. The Assignor entered into an Agreement of Purchase and Sale effective as of
July 26, 2019, (a copy of the Agreement of Purchase and Sale, as amended, is
attached to this Assignment as Exhibit A and referred to herein as the “Purchase
Agreement”) with respect to the purchase of a hotel business.

 

B. The Assignor and Assignee desire that Assignor assign its interest in the
Purchase Agreement to Assignee under the terms and conditions set forth in this
Agreement.

 

C.  Unless otherwise agreed upon, at closing, LF3 Lubbock Expo, LLC will take
ownership of the Real Property (as defined in the Asset Purchase Agreement) and
LF3 Lubbock Expo TRS, LLC will take ownership of all other Property (as defined
in the Purchase Agreement).

 

In consideration of the above Introductory Statements, and the promises and
provisions set forth in this Assignment, the parties agree as follows:

 

1.



Assignment.  Assignor assigns to Assignee all of Assignor’s right, title, and
interest in and to the Purchase Agreement, as amended. 

 

2.



Acceptance by Assignee. Assignee accepts the Assignment and all rights accruing
to it under the Purchase Agreement, as amended, and assumes and agrees to
perform all covenants and obligations of the Assignor under the Purchase
Agreement, as amended, from and after this Assignment’s Effective Date.

 

3.



Release of Assignor’s Liability. This Assignment does not relieve Assignor of
any of its obligations to Seller under the Purchase Agreement.

 

4.



Effective Date. This Assignment shall be effective upon signing.

 

5.



Counterparts; Facsimile Signatures. This Assignment may be executed in one or
more counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement. Delivery of an executed counterpart of a signature
page to this Assignment by telecopier or electronic mail shall be as effective
as delivery of a manually executed signature page to this Agreement.

 

 

 

 

 

 



1




The parties have executed this Assignment as of the date listed below each
party’s signature.

 

ASSIGNOR

 

Lodging Fund REIT III OP, LP

a Delaware limited partnership

 

By:  Lodging Fund REIT III, Inc.

Its:  General Partner



/s/ Samuel C. Montgomery

By: Samuel C. Montgomery

Its:  Chief Operating Officer

 

ASSIGNEE

 

LF3 Lubbock Expo, LLC

a Delaware limited liability company

 

BY:  Lodging Fund REIT III OP, LP

ITS:  Sole Member

 

By:  Lodging Fund REIT III, Inc.

Its:  General Partner



 

/s/ Samuel C. Montgomery 

Its:  Chief Operating Officer

 

 

LF3 Lubbock Expo TRS, LLC

a Delaware limited liability company

 

BY:  Lodging Fund REIT III TRS, Inc.

ITS:  Sole Member

 

BY:  Lodging Fund REIT III OP, LP

ITS:  Sole Shareholder

 

By:  Lodging Fund REIT III, Inc.

Its:  General Partner

 



 

/s/ Samuel C. Montgomery 

By: Samuel C. Montgomery

Its:  Chief Operating Officer

 

 

 

2

